Title: From George Washington to William Pearce, 18 December 1796
From: Washington, George
To: Pearce, William


                        
                             18 December 1796
                        
                        Mr William Pearce having Superintended the Farms, and other business
                            appertaining to my estate of Mount Vernon, during my absence as President of the United
                            States for the last three years (ending the 31st of the present month)—It is due to him to
                            declare, and I certify it accordingly, that his conduct during that period has given me
                            entire satisfaction; and that I part with him reluctantly, at his own request, on account of
                            a Rheumatic affection which he thinks would prevent him from giving that attention to my
                            business which from laudable motives he conceives would be necessary.
                        His industry and zeal to serve me during the period above mentioned
                                has been conspicuous on all occasions. His knowledge in Farming, and
                            mode of managing my business in all its relations, have been highly satisfactory to me. and
                            I have every reason to believe that his conduct in paying & receiving money has been
                            strictly regular and just. In a word, I have had great confidence in his honesty, sobriety,
                            industry and skill; and, consequently, part with him with regret. Given under my hand at
                            Philadelphia this 18th day of December 1796.
                        
                            Go: Washington
                            
                        
                    